Citation Nr: 1227027	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  10-18 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for circulation problems, claimed as blood clots of the right lower leg, to include as secondary to cutaneous T-cell lymphoma (mycosis fungoides).  

2.  Entitlement to service connection for hypertension, to include as secondary to cutaneous T-cell lymphoma (mycosis fungoides).  

3.  Entitlement to a disability rating in excess of 10 percent for cutaneous T-cell lymphoma (mycosis fungoides).  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).   


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1970 to July 1978.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Veteran's claims file is now in the jurisdiction of the Detroit, Michigan RO.  

The Veteran testified before the undersigned Acting Veterans Law Judge in a hearing at the RO in October 2010.  A transcript of the hearing has been associated with the claims file.  At the hearing, the Veteran submitted additional evidence with a waiver of RO initial consideration of such evidence.

The issues of (1) service connection for hypertension; (2) entitlement to a higher disability rating for cutaneous T-cell lymphoma (mycosis fungoides); and (3) entitlement to a TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.





FINDING OF FACT

The weight of the competent evidence is in relative equipoise on the question of whether a circulatory disorder, manifested by deep vein thrombosis of the right leg, is causally related to the service-connected cutaneous T-cell lymphoma (mycosis fungoides).


CONCLUSION OF LAW

Service connection for a circulatory disorder of the right leg, manifested by deep vein thrombosis, is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Here, the disposition is fully favorable to the Veteran.  Therefore, the Board finds that all notification and development action necessary to render a fair decision on the matter has been accomplished.  

B.  Legal Criteria, Factual Background, and Analysis

The Veteran contends that he has a circulatory disorder of the right lower extremity secondary to his service-connected T-cell lymphoma (mycosis fungoides).  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).  

VA amended its regulation pertaining to secondary service connection, effective October 10, 2006.  See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310).  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation; specifically, in terms of establishing a baseline level of disability for the nonservice-connected condition prior to the aggravation.  Because the Veteran's appeal was filed after the new provisions were promulgated, the Board will consider this appeal under the law in effect as of October 10, 2006.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations cannot be applied to pending claims if they have impermissibly retroactive effects).

A Veteran bears the "'evidentiary burden' to establish all elements of his claim, including the nexus requirement."  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009).  The Board's duty is to determine the probative value of all pertinent medical and lay evidence of record based on its credibility and competency, and then weigh that evidence regarding all material elements of a claim.  See 38 U.S.C.A. § 7104(d); Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  A "veteran is given the 'benefit of the doubt' 'regarding any issue material' to the veteran's claim 'when there is an approximate balance of positive and negative evidence.'"  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).

After careful consideration of the record in the present case, the Board finds that the favorable and unfavorable evidence is at least in a state of relative equipoise on all material elements of the Veteran's claim, for the following reasons.  

First, the evidence of record demonstrates that the Veteran has a service-connected disability.  See 38 C.F.R. § 3.310(a); Wallin, 11 Vet. App. at 512; Allen, 7 Vet. App. at 448.  In particular, the Veteran is presently service-connected for cutaneous T-cell lymphoma (mycosis fungoides).  Thus, the record confirms the existence of a service-connected disability.

Second, the record before the Board includes evidence of a present disability.  38 C.F.R. § 3.310(a); Wallin, 11 Vet. App. at 512; Allen, 7 Vet. App. at 448.  In particular, private medical records from March 2005 through June 2005 reflect treatment for deep vein thrombosis (DVT) involving the right leg.  The Veteran underwent a venogram and thrombolysis in June 2005, and an infusion showed persistent irregular filling defect consistent with residual thrombus.  A June 2009 record of treatment from the Veteran's private physician, Dr. C.E.P., notes that the Veteran had experienced chronic swelling in his right leg since having DVT in 2005.  On September 2008 VA examination, the Veteran reported having periodic swelling of the right leg with prolonged sitting and wearing compression stockings intermittently. 

A September 2008 VA examination shows an assessment of DVT, right leg, resolved, with no recurrence.  Such evidence, although it pertains to the currentness of the Veteran's diagnosis, concerns the severity and degree of the disability, which is a matter that must be addressed when assigning an initial disability rating for the disability.  Boggs v. Peake, 520 F.3d 1330, 1335 (Fed. Cir. 2008) (explaining that "the appropriate time to consider the veteran's symptoms is when determining the amount of compensation to which the veteran is entitled"); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); see also Ferenc v. Nicholson, 20 Vet. App. 58, 62-63 (2006) (finding that "'compensation' is a distinct legal term from both 'rating' and 'service connection' . . . Congress has created a clear distinction between these terms.").

Accordingly, the Board finds that the evidence is at least in a state of relative equipoise in showing evidence of a present disability.  

Finally, the evidentiary record includes medical nexus evidence showing that the current disability is as likely as not secondary to the service-connected disability.  See 38 C.F.R. § 3.310(a); Wallin, 11 Vet. App. at 512; Allen, 7 Vet. App. at 448.  

In particular, the Veteran's private treating physician Dr. C.E.P. wrote a letter in June 2009 declaring that she is "sure that the [Veteran's] DVT was related to the chemotherapy which was given for his cutaneous T-cell lymphoma."  She explained that chemotherapy causes a hypercoagulable state.  Dr. C.E.P. also documented in a contemporaneous treatment note her advice to the Veteran that his DVT was "probably" related to chemotherapy, which causes a hypercoagulable state commonly.  

The Board finds that Dr. C.E.P.'s opinion is particularly persuasive as her opinion is informed by her history of having treated the Veteran over a period of time.  Further, the June 2009 letter reflects a clear and unequivocal opinion relating DVT to the Veteran's chemotherapy.  Although the June 2009 treatment note shows a more speculative conclusion (that DVT was "probably" related to chemotherapy), she removed this uncertainty and made clear the definiteness of her opinion in her June 2009 letter.  Finally, the physician explained in both her June 2009 treatment note and letter why she found the Veteran's DVT to be related to his chemotherapy.  This reasoning, albeit brief, adequately shows that her conclusions are supported by the relevant and material information.  In short, Dr. C.E.P.'s medical opinion is factually accurate, fully articulated, and based on sound reasoning.  Thus, it carries significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The only evidence conflicting with Dr. C.E.P.'s opinion is a September 2008 VA examiner's opinion.  That VA examiner concluded that the Veteran's DVT was less than likely related to the chemotherapy he received for treatment of mycosis fungoides.  

The Board finds that this September 2008 VA examiner's opinion, in contrast to Dr. C.E.P.'s June 2009 opinion, carries less probative weight.  Specifically, the VA examiner did not provide any supporting rationale explaining why he reached his unfavorable opinion.  Without such an explanation, the Board is unable to determine whether the VA examiner's reasoning is sound and supported by the facts.  Accordingly, the Board is unable to assign more than minimal probative value to the VA examiner's opinion.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

In light of the foregoing, the Board finds, after resolving all reasonable doubt in the Veteran's favor, that the evidence is at least in a state of relative equipoise on all material elements of the claim of service connection for circulation problems, claimed as blood clots of the right lower leg.  Accordingly, service connection for the disability, which is presently manifested by DVT of the right leg, is warranted, and the claim is granted.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303; Fagan, 573 F.3d at 1287.


ORDER

Service connection for a circulatory disorder of the right lower extremity, manifested by deep vein thrombosis, is granted.  

REMAND

After careful consideration, the Board finds that the following claims must be remanded for further action:  (1) service connection for hypertension; (2) entitlement to a higher disability rating for cutaneous T-cell lymphoma (mycosis fungoides); and (3) entitlement to a TDIU.  

A.  Treatment Records

First, with regard to each remanded issue, the claims file reveals outstanding evidence that should be obtained.  Of particular importance, the Veteran testified at his October 2010 Board hearing that he received VA treatment at Ann Arbor.  Board Hearing Tr. at 5.  Additionally, he wrote in July 2008 that he had treatment at VA in Traverse City.  Because these VA records are potentially pertinent, they should be obtained.  

Additionally, at the October 2010 hearing, the Veteran testified that he continues to receive treatment from his private physician, Dr. C.E.P. of the West Michigan Regional Cancer and Blood Center, for service-connected cutaneous T-cell lymphoma.  Other than a June 2009 treatment note from Dr. C.E.P., the most recent records of treatment from this physician are from June 2005.  As the Veteran has identified that he continues to receive treatment from this physician and such records of treatment may be pertinent to determining the severity of the service-connected cutaneous T-cell lymphoma, the Veteran should be asked on remand to provide VA Form 21-4142, Authorization and Consent to Release Information to VA, for treatment with Dr. C.E.P.  Any further identified outstanding medical records must also be obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (clarifying that VA's duty to assist applies to records relevant to a Veteran's claim).  

B.  Vocational Rehabilitation Records

The Veteran testified at his October 2010 Board hearing that he had sought Vocational Rehabilitation services with VA.  Board Hearing Tr. at 15-16.  As these records may be relevant to his claims, his VA Vocational Rehabilitation folder should be associated with his claims file.  

C.  Service in Vietnam

The Veteran has mainly alleged that his hypertension is secondary to his service-connected cutaneous T-cell lymphoma.  However, he also contends that he served in the Republic of Vietnam during the Vietnam era and was, accordingly, exposed to Agent Orange.  This contention raises an alternative theory of entitlement concerning whether the Veteran's hypertension may be due to Agent Orange exposure.  

The VA Secretary, effective August 31, 2010, amended the list of disorders for which service connection may be granted on a presumptive basis for veterans exposed to Agent Orange during service.  The amended list includes ischemic heart disease.  However, the term "ischemic heart disease" is expressly identified as not including hypertension.  38 C.F.R. § 3.309(e), Note 3.  In other words, presumptive service connection is not available for hypertension under the August 31, 2010 Agent Orange amendment.  Even so, service connection may still be established for any disease, without resort to the presumptions of service connection, if the evidence shows that the disease is, in fact, causally linked to such Agent Orange exposure.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994).  

Here, the evidence of record does not confirm that the Veteran stepped foot in Vietnam during the Vietnam era, which is a preliminary question requiring resolution.  See 38 C.F.R. §§ 3.307(a), 3.313(a).  The evidence on this question is, at present, unclear.  For instance, the Veteran's DD Form 214 does not reflect any awards or decorations indicating service in Vietnam.  In fact, his DD Form 214 expressly notes that he did not have service in Indochina since August 5, 1964.  Moreover, the service department previously researched this question, but determined in January 2006 that there was no evidence in the Veteran's file to substantiate any service in the Republic of Vietnam.  

Yet the Veteran's service records show that he was assigned to the Marine Medium Helicopter Squadron 164 (HMM-164) in April 1975.  This assignment is significant because the Veteran wrote in June 2005 that he flew "into Vietnam during the evacuation."  According to publicly available information, his unit, the HMM-164, participated in the evacuation of the U.S. Embassy, Saigon, Vietnam, in April 1975.  See, e.g., U.S. Marine Corps, Marine Medium Helicopter Training Squadron 164, HMMT-164 History, http://www.3maw.usmc.mil/external/3dmaw/mag39/hmmt164/history/history.jsp.

Accordingly, the evidence indicates that the Veteran may have set foot on land in Vietnam.  Further development via a request to the Marine Corps University Archives to research whether the Veteran set foot on land in Vietnam is therefore required.  See Bardwell v. Shinseki, 24 Vet. App. 36, (2010).  

D.  VA Examinations

	1.  Hypertension

Next, with regard to service connection for hypertension, the Board finds that a new VA examination is necessary.  As noted, the Veteran's primary contention is that his hypertension is secondary to the chemotherapy treatment he underwent for his service-connected cutaneous T-cell lymphoma (mycosis fungoides).  He was previously afforded a VA examination in September 2008 to address the medical issues raised by this contention.  The VA examiner concluded that the Veteran's hypertension was not caused or aggravated by chemotherapy.  

The Board finds, after careful consideration, that this September 2008 VA examination is inadequate to decide the case since the examiner did not provide a rationale for his opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (finding that "a mere conclusion by a medical doctor is insufficient to allow the Board to make an informed decision as to what weight to assign to the doctor's opinion").  

Additionally, the record raises a theory of entitlement to service connection for hypertension based on exposure to herbicides during service.  Although the evidence of record does not currently show that the Veteran set foot on land in Vietnam, if such is established, then the examiner must address this alternative theory of entitlement.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also Robinson v. Peake, 21 Vet. App. 545, 552-553 (2008) (finding that the Board must adjudicate all theories of entitlement reasonably raised by the record, including a liberal reading of a Veteran's statements.).

	2.  Cutaneous T-cell Lymphoma

Regarding the claim for a higher disability rating for cutaneous T-cell lymphoma (mycosis fungoides), remand is likewise necessary to afford the Veteran a new VA examination.  

The claims file shows that the Veteran last underwent a VA examination in September 2008 to evaluate the severity of his symptomatology.  More recently, however, he testified at his October 2010 Board hearing that his symptoms had worsened and become more disabling since the September 2008 examination.  See Board Hearing Tr. at 8.  The Veteran explained that his symptoms now involved different areas of his body.  Id.  Therefore, the Board must remand this claim to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of the disability.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

The AOJ must ensure that all medical findings in the VA examination are expressed in terms conforming to the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

E.  TDIU

Finally, regarding the claim of entitlement to a TDIU, remand is necessary because the claim is inextricably intertwined and must be considered together with the remaining claims being remanded.  A decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to identify all sources of treatment or evaluation he has received for hypertension and cutaneous T-cell lymphoma and to provide necessary releases for records of such treatment or evaluation.  Of particular interest are any records from Dr. C.E.P. of the West Michigan Regional Cancer and Blood Center.  The AOJ should obtain complete records of all such treatment and evaluations from all sources identified by the Veteran.  

2.  Obtain the Veteran's VA treatment records, including from Ann Arbor and Traverse City.  

3.  All attempts to fulfill the development in paragraphs 1-2 above must be documented in the claims file.  

If, after making as many requests as are necessary to obtain any identified records it is determined that the records sought do not exist or that further efforts to obtain those records would be futile, the AOJ should issue a Formal Finding on the Unavailability of Records Memorandum consistent with 38 C.F.R. § 3.159(e)(1), providing: (i) the identity of the records VA was unable to obtain; (ii) an explanation of the efforts VA made to obtain the records; (iii) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and (iv) a notice that the Veteran is ultimately responsible for providing the evidence.

4.  Associate with the claims file the Veteran's VA vocational rehabilitation folder.

5.  Send a request to the Marine Corps University Archives to obtain a unit history of the HMM-164 helicopter squadron in an attempt to corroborate the Veteran's claim of active service in the Republic of Vietnam during the Vietnam era, including participation in the evacuation of the U.S. Embassy, Saigon, Vietnam, in April 1975.   

6.  After completing the requested development in paragraph 5 above, review the entire record, including the internet source that discusses the history of the Marine Medium Helicopter Training Squadron 164, HMMT-164, http://www.3maw.usmc.mil/external/3dmaw/mag39/hmmt164/history/history.jsp, and determine whether the evidence indicates the Veteran had service in the Republic of Vietnam during the Vietnam era.  

7.  After completing the requested development in paragraphs 1-6 above, arrange for the Veteran to undergo an appropriate VA examination to determine the nature and likely etiology of the claimed hypertension.  
A copy of this remand and all relevant medical records should be made available to the examiner - such records must be made available to the examiner either in the Virtual VA eFolder, or, if the eFolder is not available (such as if the examiner has no access to Virtual VA), then via paper copies that are printed out for the examiner.  

The examiner is asked to confirm that all paper and electronic records were available for review. 

Accordingly, the examiner is asked to review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner is requested to address each of the following questions:

(a)  Is it at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran's hypertension is proximately due to, the result of, or caused by a service-connected disability, to particularly include chemotherapy treatment for cutaneous T-cell lymphoma (mycosis fungoides)?  

(b)  Is it at least as likely as not (i.e., there is at least a 50 percent probability) that the hypertension has been aggravated (made permanently worse beyond the natural progression of the disease) by any service-connected disability, to particularly include chemotherapy treatment for cutaneous T-cell lymphoma (mycosis fungoides)?  If aggravation is found, the examiner should also state, to the extent possible, the baseline level of disability prior to aggravation.  This may be ascertained by the medical evidence of record and also by the Veteran's statements as to the nature, severity, and frequency of his observable symptoms over time.  

(c)  If the AOJ has determined that the Veteran did set foot on land in Vietnam, then is it at least as likely as not (i.e., there is at least a 50 percent probability) that hypertension is related to any event or circumstance of the Veteran's active service, to include herbicide exposure?

It is imperative that the examiner provide a clear and separate response addressing questions (a) and (b) above, involving the distinct issues of causation and aggravation.  

In making all determinations, the examiner is asked to carefully consider the Veteran's own assertions, including his statements indicating that he did not have high blood pressure prior to chemotherapy treatment.  

Accordingly, it is essential that the examiner offer a detailed explanation discussing why and how all conclusions and opinions were reached.  This discussion should include reference to specific evidence in the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions, as indicated.  If the examiner determines that any of the requested opinions would be speculative, s/he must clearly explain the reasons supporting this conclusion.

8.  After completing the requested development in paragraphs 1-4 above, arrange for the Veteran to undergo a VA examination to determine the nature and severity of his cutaneous T-cell lymphoma (mycosis fungoides).  

A copy of this remand and all relevant medical records should be made available to the examiner - such records must be made available to the examiner either in the Virtual VA eFolder, or, if the eFolder is not available (such as if the examiner has no access to Virtual VA), then via paper copies that are printed out for the examiner.  

The examiner is asked to confirm whether paper and/or electronic records were available for review. 

Accordingly, the examiner(s) should review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies.  Then, based on the results of the examination, the examiner is asked to provide an assessment of the current nature and severity of the Veteran's cutaneous T-cell lymphoma (mycosis fungoides).  

In doing so, the examiner is asked to identify all body areas affected and estimate the percentage of the Veteran's body affected by his T-cell lymphoma (mycosis fungoides), including during flare-ups.  The examiner should also determine the extent of any systemic therapy, such as corticosteroids or other immunosuppressive drugs, used by the Veteran during the past 12-month period.  The examiner is also asked to identify any functional or disabling effects of the T-cell lymphoma (mycosis fungoides) affecting any specific body part(s).

To the extent possible, the examiner should distinguish between symptoms associated with T-cell lymphoma (mycosis fungoides) from any symptoms associated with any nonservice-connected skin condition(s).

It is essential that the examiner offer a detailed explanation discussing why and how all conclusions and opinions were reached.  This discussion should include reference to specific evidence in the Veteran's claims file, including the post-service medical records and the Veteran's lay assertions, as indicated.  

9.  After completing the foregoing, undertake any further development warranted with regard to the remanded claim of entitlement to a TDIU rating, to include scheduling the Veteran for a VA examination to ascertain whether the service-connected disabilities alone preclude him from securing or following all forms of substantially gainful employment.

Furthermore, the AOJ should expressly determine whether the TDIU claim should be referred to the Undersecretary for Benefits or to the Director of Compensation and Pension Services for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).

10.  After completing all requested actions above, to include any supplemental notification and/or development warranted by the record, readjudicate the remanded claims with consideration of all pertinent evidence and legal authority, all relevant theories of entitlement, and all potential applicable diagnostic codes, whether or not raised by the Veteran.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. § 5109B (West Supp. 2011).




______________________________________________
M. SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


